Citation Nr: 1110322	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  97-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic disorder of the eye and/or eyelid to include eyelid cysts of the upper right eyelid and blepharitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983.  Service personnel records show that he served in the Army Reserves after his period of active service, but dates of active duty for training have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) of the Board in April 2005 in part as to the claim on appeal.  This matter was then remanded for further development in December 2005, and again in June 2009, with respect to the claim on appeal.  In January 2011, the Board informed the Veteran that the AVLJ who conducted the hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of his case.


FINDING OF FACT

The preponderance of the competent evidence is against a finding that any chronic disorder of the eye and/or eyelid, to include eye cysts of the upper right eyelid and blepharitis, is related to service or service-connected disability.


CONCLUSION OF LAW

A chronic disorder of the eye and/or eyelid, to include eye cysts of the upper right eyelid and blepharitis, was not incurred in or aggravated during military service; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the Federal Circuit recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided between April 2001 and July 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned.  The claim was readjudicated most recently in a July 2010 supplemental statement of the case.  To the extent that he did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment and personnel records, and records of medical treatment received privately and from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected disability for compensation purposes addressing this service connection claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony at a hearing on appeal before a Veteran Law Judge, which he did in April 2005.  

The Board notified the Veteran in early January 2011 that the Veterans Law Judge who conducted his April 2005 hearing was no longer employed by the Board, and of his right to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707, 20.717 (2010).  The Board requested the Veteran to indicate whether he wanted another hearing, and notified him that if he did not respond within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.   Review of the claims file reflects that he did not respond, therefore the Board has complied with such duties inherent in this matter.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).

Service connection may be granted for disability resulting from a disease contracted or an injury sustained while on active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); see also Acciola v. Peake, 20 Vet. App. 320, 324 (2008) (noting that "[w]hen a claim for service connection is based on a period of active duty for training, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training").

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery.  That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 C.F.R. § 3.310(b), secondary service connection may be granted on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See also Allen.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to service connection for a chronic disorder of the eye and/or eyelid to include eye cysts of the upper right eyelid and blepharitis.  He does not claim entitlement to service-connection for any vision disorder.  

The service treatment records corresponding to his period of active service from August 1979 to July 1983 show that on enlistment examination in December 1978, the Veteran indicated that he had eye trouble further described as defective vision, which was noted on clinical evaluation.  Service treatment records during this period of active service show no indication of any chronic eye or eyelid condition, or disease or injury, referable to the claimed chronic eye and/or eyelid disorder to include eye cysts of the upper right eyelid and blepharitis.   

The March 1993 report of medical history, associated with an examination at enlistment to the Army Reserve, shows that the Veteran reported he had not had any eye trouble.  On examination the general evaluation of the eyes was normal.

A statement of medical examination and duty status dated June 1994 shows that the Veteran was seen on an outpatient basis seen for treatment characterized as for a disease (as opposed to injury) identified as conjunctivitis.  The statement indicated that the conjunctivitis may result in a temporary condition.  The statement indicated that the Veteran was seen while on active duty for training from June 6 to June 20, 1994.  

A statement of medical examination and duty status dated July 1995 shows that the Veteran was seen on an outpatient basis in July 1995 for treatment of a disease identified as a right upper eyelid stye, which the Veteran described as small bumps at the eyelid borders of the right eye.  The statement indicated that the right upper eyelid stye may result in temporary condition.  The statement indicates that the Veteran was seen while on active duty for training from July 10 to July 21, 1995.  

During his November 2000 hearing before a hearing officer at the RO, the Veteran testified that he was claiming service connection for an eye cyst and blepharitis that began appearing in 1993 while he was on active duty for training in a unit of the Reserves.  He reported that this was not due to a blow or trauma to the eye, but was due to an eye infection due to an allergic reaction.

During the Veteran's April 2005 Board hearing, he testified that he started having conjunctivitis that resulted in blepharitis and now recurrent eyelid cysts.  These began while he was in the Reserves.

During an April 2007 VA examination of the Veteran's eyelid cysts, the Veteran reported that his eyelid cyst of the right upper lid began during the period 1993 to 1994.  It initially manifested as a stye, a small bump that remained on the right upper lid, and has remained stable since onset, requiring treatment of eye drops for blepharitis of the right eye.  

The report concluded with a diagnosis of non-resolving chalazion (eyelid cyst) of the right upper eyelid for the past one year.  The report also contains a diagnosis that there was no visual impairment found.  The examiner provided an opinion that conflicted with the stated rationale.  The examiner's opinion was that the eyelid "cysts at least as likely as not that any currently diagnosed disability originated during" the Veteran's service.  As rational the examiner noted he could not find documentation in the claims file of eyelid cyst of the right upper lid. Because of the conflict between the opinion and its rationale, ultimately VA reexamined the Veteran in August 2009.

The report of the August 2009 VA examination of the Veteran's blepharitis (inflammation of an eyelid) of the right eye shows that the Veteran reported complaints of chronic blepharitis, symptomatic since returning from service in the Gulf around 1992, and symptoms of burning or stinging, dryness, and watering.  There were no visual deficit symptoms. The Veteran reported he had no history of trauma, surgery or hospitalization.  

After examination, the examiner diagnosed blepharitis of the right eye, associated with dry eyes of the right eye.  The examiner opined that the Veteran's blepharitis/eye cysts/chalazion/seborrheic keratosis, was less likely as not (less than 50/50 probability) caused by or a result of in-service illness/injury/event.  The examiner based this opinion on the rationale that the Veteran's history of chronic blepharitis/eye cysts/chalazion/seborrheic keratosis, were all secondary to the eyelid inflammation (blepharitis), which was a fairly common condition; and the Veteran had no particular history of any traumatic event that might have cause or aggravate the condition.

In summary, the clinical evidence on file shows that during the Veteran's period of active service from August 1979 to July 1983, there was no indication of any eye or eyelid problems referable to the claimed chronic disorder of the eye and/or eyelid to include eye cysts of the upper right eyelid and blepharitis.  

Moreover, the Veteran does not claim that any chronic condition resulted from that period of active service.  The Veteran claims that his eye disorder, diagnosed to include non-resolving chalazion (eyelid cyst) of the right upper eyelid, and blepharitis of the right eye, began in the early 1990s while he was a member of the Army Reserves.  
  
The first medical evidence of any eye/eyelid condition was in June 1994, eleven years after discharge from his period of active service ending in July 1983.  When seen in June 1994, apparently during a period of active duty for training, the provider indicated that the conjunctivitis was likely a temporary condition.  The next time the Veteran was seen for any eye condition was one year later in July 1995, apparently during a period of active duty for training.   He was seen for a right upper eyelid stye, which the examiner indicated was likely a temporary condition.  

No post-service treatment record contains an opinion or otherwise links any current eye or eyelid condition to service.  Even the Veteran's testimony at hearings are essentially counter to his claim.  He did not associate his symptoms to any specific injury in service many years before, and did associate it to what he believed to be allergies.  There is no evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the two discussed periods of presumed active duty for training.  The only medical opinion on this matter is counter to this claim.

In the absence of any medical evidence or probative lay evidence, linking to service the claimed chronic disorder of the eye and/or eyelid to include eyelid cysts of the upper right eyelid and blepharitis, service connection is not warranted for the chronic condition.  Stefl.  In this case, there is no medical evidence linking the Veteran's diagnosed eye/eyelid pathology to his service, or to any service-connected disability.  

In reaching these determinations, the Board does not question the Veteran's sincerity that he incurred a chronic eye/eyelid condition due to service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds the opinion given by the VA examiner at the August 2009 VA examination to be more probative than the Veteran's statements on any continuity of symptoms as a basis for entitlement to service connection.  Thus, the Board finds that the preponderance of the evidence is against the claim.  Therefore, based on the foregoing, service connection must be denied for a chronic disorder of the eye and/or eyelid to include eyelid cysts of the upper right eyelid and blepharitis.

Finally, because the medical evidence shows that Veteran has a diagnosed eye disability, and because his diagnosed eye disability is not an illness that the Secretary has determined warrants presumptive service connection, service connection for this disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a chronic disorder of the eye and/or eyelid, to include eyelid cysts of the upper right eyelid and blepharitis, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


